UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6887


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

BEVERLY ALLEN BAKER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:11-cr-00237-D-1)


Submitted: November 26, 2019                                  Decided: December 5, 2019


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Beverly Allen Baker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Beverly Baker appeals the district court’s denial of her motion to reinstate her direct

appeal. We must first decide whether the district court had jurisdiction to rule on Baker’s

motion. See Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986); Di Biase v.

SPX Corp., 872 F.3d 224, 232 (4th Cir. 2017). While Baker claimed that she filed this

motion under Fed. R. Civ. P. 60(b), we must examine the substance of the motion to

ascertain whether it sought relief under Rule 60(b) or actually amounted to a successive

§ 2255 motion. Gonzalez v. Crosby, 545 U.S. 524, 531-32 (2005). If the motion attacks

the “integrity” of the proceedings, it is a Rule 60(b) motion. Id. at 532. If it attacks the

“resolution of a claim on the merits,” however, it is a § 2255 motion. Id.

       We conclude that Baker’s motion to reinstate her direct appeal was tantamount to a

§ 2255 motion, as it directly attacked the conclusions of Baker’s previous § 2255

proceedings. Accordingly, because Baker had previously filed a § 2255 motion and had

not received leave to file another one, the district court lacked jurisdiction to rule on

Baker’s motion. See United States v. McRae, 793 F.3d 392, 397 (4th Cir. 2015). We

therefore vacate the district court’s denial of the motion to reinstate and remand with

instructions to dismiss for want of jurisdiction. See United States v. Winestock, 340 F.3d
200, 208 (4th Cir. 2003).

       Additionally, we construe Baker’s notice of appeal and informal brief as an

application to file a second or successive § 2255 motion. See id. Baker’s claims do not

satisfy the criteria in 28 U.S.C. § 2255(h) for obtaining authorization to file a successive

§ 2255 motion. Therefore, we deny authorization to file a successive § 2255 motion.

                                              2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                        VACATED AND REMANDED




                                          3